Title: To Thomas Jefferson from Thomas Nelson, Jr., 15 February 1781
From: Nelson, Thomas, Jr.
To: Jefferson, Thomas



Dear Sir
Wmsburg Feby 15 1781 3 o clock Morning

I have this moment receiv’d a Letter from Colo. Dabney Commandant of the Posts below, a Copy of which I have the pleasure to send you. Nothing could have happened more fortunately for us. The utmost expedition is necessary to enable us to cooperate with this Fleet. Should they be disappointed in their expectation, it will dis[coura]ge them from affording us future assistance. I propose to go down to Hampton. I am Dear Sir Your Obedt Servt,

Thos Nelson Jr.

